Citation Nr: 1714738	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  15-28 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1953 to February 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A transcript of the hearing is of record.

The RO has characterized the issue on appeal as a claim to reopen entitlement to automobile and adaptive equipment.  However, the Board finds that the nature of the claim is based on the Veteran's current state of health, much like an increased rating claim, and therefore finds that this particular claim does not require reopening or the submission of new and material evidence for consideration on the merits.  The claim is therefore considered on a de novo basis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have service-connected disabilities that result in the loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision, a severe burn injury, amyotrophic lateral sclerosis, ankylosis of one or both knees, or of one or both hips.


CONCLUSION OF LAW

The criteria for automobile and adaptive equipment and/or adaptive equipment are not met.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that financial assistance is warranted for the reimbursement of purchased adaptive equipment for his personal automobile as his service-connected conditions result in the permanent loss of use of his feet.  The Veteran specifically contends that his service-connected amputation of the bilateral small toes, peripheral neuropathy of the lower extremities, degenerative joint disease of the bilateral knees, and cold weather injuries of the bilateral lower extremities have caused him to lose all use of his feet.

In order to procure financial assistance in purchasing an automobile and/or adaptive equipment, a veteran must be entitled to compensation for any of the following disabilities: (i) The loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; (iii) the permanent impairment of vision of both eyes; (iv) a severe burn injury; or, (v) amyotrophic lateral sclerosis.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b)(1). 

The criteria pertaining to automobile or adaptive equipment do not define the term "loss of use," but the term is defined elsewhere in VA regulations.  "Loss of use of a foot" is defined by 38 C.F.R. § 4.63 in the context of special monthly compensation claims as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination of loss of use of the foot is made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis.  While this definition is limited to special monthly compensation claims, the Board finds that it does provide a framework to determining what constitutes "loss of use."

Additionally, a veteran who is not eligible for assistance under the foregoing criteria may nevertheless be entitled to adaptive equipment if he or she is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

The Board finds that the Veteran experiences the permanent loss of use of both feet due to nonservice-connected disabilities.  The Veteran is service-connected for multiple disabilities affecting the lower extremities, including the amputation of the bilateral small toes, peripheral neuropathy of the lower extremities associated with a low back disability, degenerative joint disease of the bilateral knees, and cold weather injuries of the bilateral lower extremities.  While these conditions cause orthopedic and neurological impairment to the Veteran's feet, the competent medical evidence establishes that the loss of use of the feet is due to residuals of a February 2013 cerebral vascular accident (CVA) and severe diabetic neuropathy.

The Veteran experienced a CVA in February 2013 with residual right-sided weakness.  Private treatment records show that prior to the CVA, he was independent in his activities of daily living and was able to ambulate with a cane.  He was admitted to the Providence VA Medical Center (VAMC) in June 2013 with four weeks of intermittent slurred speech and difficulty walking with episodes occurring every three to four days.  He was diagnosed with neurological deficits from the February 2013 stroke, exacerbated by poorly managed obstructive sleep apnea.  The Veteran's Continuous Positive Airway Pressure (CPAP) machine was adjusted and his symptoms subsequently improved.  

The Veteran first reported having difficulty driving during a September 2013 pulmonary consultation at the VAMC.  At that time, he stated that he had difficulty with his bilateral legs, especially the right, which recently froze while he was driving.  The Veteran was currently not driving and was seeking approval for adaptive equipment.  The VA doctor opined that the Veteran was overall most troubled by residual symptoms and difficulties from the February 2013 CVA.  A similar opinion was expressed by the Veteran's VA physician on a September 2013 Disability Benefits Questionnaire (DBQ) to support entitlement to special monthly compensation; the VA physician noted that the Veteran experienced lower extremity weakness, impaired balance, and an unsteady gait due to a CVA.  

The Veteran contacted the VAMC in February 2014 for help in obtaining adaptive equipment for his car and from March 2014 to July 2014 participated in Rehabilitative Driver Training Services at the Brockton VAMC.  Records from the training program document the Veteran's complaints of symptoms associated with service-connected disabilities to include knee pain and a "pins and needles" feeling in his feet.  However, the record also clearly demonstrates that the Veteran's driver training with hand car controls and a wheel spinner knob were necessary due to decreased independence with his activities of daily living secondary to a left thalamic stroke in February 2013.  

In addition to the residuals of a nonservice-connected CVA, the Veteran also manifests diabetic neuropathy that affects his ability to function and ambulate.  The Veteran is service-connected for peripheral neuropathy of the lower extremities, but only for neuropathy associated with a low back disability.  In June 2014, a private physician diagnosed the Veteran with severe foot numbness due to diabetic neuropathy and advised him that driving under these circumstances was dangerous.  He recommended the Veteran switch to hand controls in his car and install specially adapted equipment.  The private doctor also noted the Veteran's orthopedic and neurologic foot problems related to his service-connected small toe amputations, but identified the nonservice-connected diabetic neuropathy as the primary disability.    

The Board does not dispute that the Veteran experiences severe impairment in his feet and lower extremities due to his service-connected disabilities.  Rather, the Board finds that the impairment does not approximate the "permanent loss of use of one or both feet."  His knee conditions manifest pain, limitation of motion, an antalgic gait, and instability.  A September 2014 VA examiner also found that the Veteran manifests moderately severe incomplete paralysis of the sciatic nerves due to service-connected neuropathy.  Additionally, the claims file contains specific evidence that the Veteran's service-connected conditions affect his ability to drive.  In July 2014, the Veteran's private orthopedist stated in a treatment record and medical opinion report that the Veteran's bilateral knee pain, foot pain, and pain due to toe amputations precluded the safe and comfortable use of foot pedals in his car.  He advised that the Veteran be considered for adaptive hand driving controls.  

While this evidence establishes that the Veteran experiences a loss of function and mobility due to service-connected disabilities affecting the feet, it does not demonstrate the loss of function is of similar severity as a permanent loss of use.  In fact, a June 2013 VA examiner specifically opined that the Veteran's service-connected conditions impacted mobility, but the right-sided lower extremity weakness was more likely than not a result of the Veteran's stroke.  VA examiners in July 2013 and September 2014 also found that the Veteran's service-connected disabilities did not manifest functional impairment such that no effective function remains other than that would be equally well-served by prosthesis.  The Board also notes that the Veteran is in receipt of home health aid due as he requires assistance with his activities of daily living, but this assistance is provided due to the nonservice-connected right-sided extremity weakness due to a CVA.

The Board has considered the statements and testimony of the Veteran that his service-connected disabilities are sufficient by themselves to result in the permanent loss of use of one or both feet.  He testified in March 2017 that his bilateral toe amputations changed his gait which has caused disabilities in his feet, knees, and back.  The Veteran also stated during the September 2014 VA peripheral nerves examination that while he has some residuals from his stroke, his symptoms of numbness and pain in both legs were present prior to the February 2013 CVA.  The objective medical evidence supports this testimony, but does not establish that the impairment of the service-connected condition has ever approximated the permanent loss of use of the feet.  The Veteran is competent to report his symptoms, such as pain, numbness, and weakness in his feet.  Falzone v. Brown, Vet. App. 398 (1995).   The specific issue in this case, however, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 (lay persons not competent to diagnosis cancer).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms, i.e. whether the loss of use of his feet is specifically due to service or nonservice-connected disabilities, simply cannot be accepted as competent evidence.  Id.  His lay statements are therefore outweighed by the competent medical evidence of record which establishes his loss of use of the feet is due to nonservice-connected disabilities.  

As a final matter, the Board finds that the evidence does not establish, nor does the Veteran contend, that he experiences the loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; a severe burn injury; or, amyotrophic lateral sclerosis.   He also clearly does not manifest ankyloses of either knee as he retains some range of motion of both the right and left knees as documented on VA examinations and in treatment records dated throughout the claims period.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b). 

Therefore, the preponderance of the evidence establishes that while the Veteran manifests the permanent loss of use of both feet, the loss of use is due to nonservice-connected disabilities.  The Board acknowledges that the Veteran paid for his automobile adaptive equipment based on the assumption he would be reimbursed by VA and was provided driver training courses through the VAMC.  However, he does not meet the criteria for an award of adaptive equipment and the Board is bound by these statues and regulations.  Accordingly, the benefit-of-the-doubt rule is inapplicable, and the claim must be denied.  


ORDER

Entitlement to automobile and adaptive equipment or adaptive equipment only is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


